DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
 

Response to Remark
This communication is considered fully responsive to the amendment filed on 03/09/2022.
Claims 1-6, 8-13, 21, 23-29 are pending and are examined in this office action. 
Claims 1, 4, 11 have been amended.
New claims 23-29 have been added and claims 14-20, 22 have  been canceled.

Response to Arguments
Applicant’s arguments, filed on 03/09/2022, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.

In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See TAKEDA et al. (US 20210111846 A1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5-6, 8-12, 21, 23-,24, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over InterDigital, et al.; “Title: Remaining issues on dynamic BWP switching.  3GPP TSG RAN WG1 Meeting #92bis; R1-1804674; Sanya, China, April 16th –20th, 2018; Agenda Item: 7.1.3.4.1 ; hereinafter as “InterDigital”) in view of TAKEDA et al. (WO 2019193666 A1; hereinafter as “TAKEDA”).


Regarding Independent claims: 
Regarding claim 1, INTERDIGITAL teaches a method of a UE (User Equipment) (UE in Page 1), comprising: 
the UE is configured with a first DL (Downlink) BWP (Bandwidth Part) and a second DL BWP (aforesaid UE is configured with “current BWP” and “new BWP”: Section 1, also “Active BWP” and “target BWP” in Section 2.1: “all configured BWP”); 
the UE receives and/or monitors a DCI in a scheduling CORESET in the first DL BWP, and for determining size of the DCI for decoding (aforesaid UE received a DCI switching BWP to schedule PDSCH/PUSCH in the target DL/UL BWP: [section 2.1]; DCI information relates to current BWP. DCI size determined by current BWP: [section 1]), 
the UE determines whether the TCI field is present in the DCI or not based on a parameter of the scheduling CORESET in the first DL BWP before the UE decodes the DCI successfully (bitfields of the DCI are identical for all UE’s BWPs: [section   2.1]; Aforesaid UE examines “Transmission configuration indication (TCI) bitfield is present in DCI format 1-1 only [==first DL BWP]  if higher layer parameter tci-PresentInDCI is enabled. Aforesaid “tci-PresentInDCI” parameter is included in the RRC configuration of the CORESET which is associated with an active BWP”:[ Section 2.1]; when tci-PresentInDCI is enabled, TCI value is in DCI where  tci-PresentInDCI is included in RRC configuration of CORESET allocated with active BWP: [Section 2.1]).    
While INTERDIGITAL teaches, the UE determines whether the TCI field is present in the DCI or not based on a parameter of the scheduling CORESET in the first DL BWP before the UE decodes the DCI successfully;
 INTERDIGITAL teaches does not explicitly disclose:
wherein more than one CORESETs (Control Resource Set) are configured in the second DL BWP and the more than one CORESETs comprise a first CORESET with a TCI (Transmission Configuration Indication) field absence in DCI (Downlink Control Information) and the more than one CORESETs comprise a second CORESET with a TCI field presence in DCI; 
after the UE decodes successfully the DCI, the UE truncates or pads zero-bits to at least one field, other than the TCI field, in the DCI based on configuration of the second DL BWP; and
 the UE determines whether the TCI field is present in the DCI or not based on the parameter of the scheduling CORESET in the first DL BWP, wherein a BWP indicator field in the DCI indicates the second DL BWP different from the first DL BWP; and
 the UE receives a corresponding PDSCH (Physical Downlink Shared Channel) scheduled by the DCI, in the second DL BWP. 

TAKEDA, in the same field of endeavor, discloses
wherein more than one CORESETs (Control Resource Set) are configured in the second DL BWP (User terminal with predetermined CORESET for DL BWP: [Page 3, paragraph 7-8 Section CORESET])  and the more than one CORESETs comprise a first CORESET with a TCI (Transmission Configuration Indication) field absence in DCI (Downlink Control Information) and the more than one CORESETs comprise a second CORESET with a TCI field presence in DCI (“for each CORESET of each DL BWP, information (for example, tci-PresentInDCI) indicating whether the TCI field is present (present) or not present(absent) is set in the user terminal.”:  Fig. 1: CORESET # 0 and CORESET #1 are set in the User Terminals in DL BWP; “tci-PresentInDCI is enabled for CORESET # 0, DCI format 1_1 transmitted by PDCCH in CORESET # 0 includes a TCI field.”:  [Page 3, paragraphs 14-17]); 
after the UE decodes successfully the DCI, the UE truncates or pads zero-bits to at least one field, other than the TCI field, in the DCI based on configuration of the second DL BWP (Padding “000” in TCI field to meet a predetermined value for DL BWP: [page 4 paragraphs , 7-10, 12); and
 the UE determines whether the TCI field is present in the DCI or not based on the parameter of the scheduling CORESET in the first DL BWP, wherein a BWP indicator field in the DCI indicates the second DL BWP different from the first DL BWP (“each DL BWP, information (for example, tci-PresentInDCI) indicating whether the TCI field is present (present) or not present(absent) is set in the user terminal”: [Page 3 paragraphs 14]; “the present inventors, based on information (for example, tci-PresentInDCI) indicating whether or not a TCI field exists in DCI for at least one CORESET in DLBWP, all CORESETs in the DL BWP”: [Page 3 last two paragraphs); and
 the UE receives a corresponding PDSCH (Physical Downlink Shared Channel) scheduled by the DCI, in the second DL BWP (aforesaid user terminal receives “PDSCH scheduled by the DCI based on the TCI field value in the DCI transmitted in the CORESET in which tci-PresentInDCI is enabled”: “the user terminal assumes that DCI transmitted in all CORESET (here, CORESET # 0 and # 1) set in the DL BWP includes a TCI field.”:  [page 4 paragraphs 3-8).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TAKEDA to the method of INTERDIGITAL in order to assume that DCI that is transmitted by all control resource sets that are within the prescribed bandwidth includes the TCI field (TAKEDA, [abstract]) and increase the process load for DCI (TAKEDA, [Page 2, paragraphs 2-3]).   

Regarding claim 23, INTERDIGITAL teaches A method of a UE (User Equipment) (UE in Page 1), comprising: 4US Application No.: 16/395,712 
receiving configuration for configuring the UE with a first DL (Downlink) BWP (Bandwidth Part) and a second DL BWP (aforesaid UE is receiving and configuring  with “current BWP” and “new BWP”: Section 1, also “Active BWP” and “target BWP” in Section 2.1: “all configured BWP”);
receiving and/or monitoring a DCI in a scheduling CORESET in the first DL BWP, and for determining size of the DCI for decoding (aforesaid UE received a DCI switching BWP to schedule PDSCH/PUSCH in the target DL/UL BWP: [section 2.1]; DCI information relates to current BWP. DCI size determined by current BWP: [section 1]);
determining whether the TCI field is present in the DCI or not based on a parameter of the scheduling CORESET in the first DL BWP before the UE decodes the DCI successfully (bitfields of the DCI are identical for all UE’s BWPs: [section   2.1]; Aforesaid UE examines “Transmission configuration indication (TCI) bitfield is present in DCI format 1-1 only [==first DL BWP]  if higher layer parameter tci-PresentInDCI is enabled. Aforesaid “tci-PresentInDCI” parameter is included in the RRC configuration of the CORESET which is associated with an active BWP”:[ Section 2.1]; when tci-PresentInDCI is enabled, TCI value is in DCI where  tci-PresentInDCI is included in RRC configuration of CORESET allocated with active BWP: [Section 2.1]). 

While INTERDIGITAL teaches, the UE determines whether the TCI field is present in the DCI or not based on a parameter of the scheduling CORESET in the first DL BWP before the UE decodes the DCI successfully;
 INTERDIGITAL teaches does not explicitly disclose:
wherein a plurality of CORESETs (Control Resource Set) are configured in the second DL BWP and the plurality of CORESETs comprise a first CORESET with a TCI (Transmission Configuration Indication) field absence in DCI (Downlink Control Information) and a second CORESET with a TCI field presence in DCI; 
truncating or padding zero-bits, after the UE decodes successfully the DCI, to at least one field, other than the TCI field, in the DCI based on configuration of the second DL BWP, and determining whether the TCI field is present in the DCI or not based on the parameter of the scheduling CORESET in the first DL BWP, wherein a BWP indicator field in the DCI indicates the second DL BWP different from the first DL BWP; and
 receiving a corresponding PDSCH (Physical Downlink Shared Channel), scheduled by the DCI, in the second DL BWP.  

TAKEDA, in the same field of endeavor, discloses
wherein a plurality of CORESETs (Control Resource Set) are configured in the second DL BWP (User terminal with predetermined CORESET for DL BWP: [Page 3, paragraph 7-8 Section CORESET]) and the plurality of CORESETs comprise a first CORESET with a TCI (Transmission Configuration Indication) field absence in DCI (Downlink Control Information) and a second CORESET with a TCI field presence in DCI (“for each CORESET of each DL BWP, information (for example, tci-PresentInDCI) indicating whether the TCI field is present (present) or not present(absent) is set in the user terminal.”:  Fig. 1: CORESET # 0 and CORESET #1 are set in the User Terminals in DL BWP; “tci-PresentInDCI is enabled for CORESET # 0, DCI format 1_1 transmitted by PDCCH in CORESET # 0 includes a TCI field.”:  [Page 3, paragraphs 14-17]); 

truncating or padding zero-bits, after the UE decodes successfully the DCI, to at least one field, other than the TCI field, in the DCI based on configuration of the second DL BWP (Padding “000” in TCI field to meet a predetermined value for DL BWP: [page 4 paragraphs , 7-10, 12); 
and
 determining whether the TCI field is present in the DCI or not based on the parameter of the scheduling CORESET in the first DL BWP, wherein a BWP indicator field in the DCI indicates the second DL BWP different from the first DL BWP (“each DL BWP, information (for example, tci-PresentInDCI) indicating whether the TCI field is present (present) or not present(absent) is set in the user terminal”: [Page 3 paragraphs 14]; “the present inventors, based on information (for example, tci-PresentInDCI) indicating whether or not a TCI field exists in DCI for at least one CORESET in DLBWP, all CORESETs in the DL BWP”: [Page 3 last two paragraphs); and  
 receiving a corresponding PDSCH (Physical Downlink Shared Channel), scheduled by the DCI, in the second DL BWP (aforesaid user terminal receives “PDSCH scheduled by the DCI based on the TCI field value in the DCI transmitted in the CORESET in which tci-PresentInDCI is enabled”: “the user terminal assumes that DCI transmitted in all CORESET (here, CORESET # 0 and # 1) set in the DL BWP includes a TCI field.”:  [page 4 paragraphs 3-8). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TAKEDA to the method of INTERDIGITAL in order to assume that DCI that is transmitted by all control resource sets that are within the prescribed bandwidth includes the TCI field (TAKEDA, [abstract]) and increase the process load for DCI (TAKEDA, [Page 2, paragraphs 2-3]).   


With regard to dependent claims: 
Regarding claim 2, the combination of INTERDIGITAL, TAKEDA  teaches claim 1 as shown above. Furthermore, TAKEDA  teaches, wherein the parameter is TCI-PresentlnDC (TCIPresentInDCI has all the parameters: [page 2 paragraph 2-3, page 3 paragraphs 2-3).

Regarding claim 3, the combination of INTERDIGITAL, TAKEDA teaches claim 1 as shown above. Furthermore, INTERDIGITAL teaches, teaches, further comprising: the UE receives the  corresponding PDSCH scheduled by the DCI based on a TCI state indicated by the TCI field in the DCI when the TCI field is determined to be present in the DCI, wherein the TCI state is configured and/or activated for receiving PDSCH transmitted in the second DL BWP

    PNG
    media_image1.png
    295
    638
    media_image1.png
    Greyscale
1
 (Active BWP switching using PDSCH/PUSCH scheduling DCI: Section 2.2; also: Option 2b: “Sizes of all DCI bitfields determined by current BWP. Data transmitted on the BWP indicated by the BWP index”: section 2.1).  

Regarding claim 5, the combination of INTERDIGITAL, TAKEDA teaches claim 1 as shown above. Furthermore, INTERDIGITAL teaches, further comprising: after the UE decodes successfully the DCI, the UE determines that whether the TCI field is present in the DCI or not based on the parameter of the scheduling CORESET in the first DL BWP regardless of the parameter of one or more CORESETs in the second DL BWP or configuration of the second DL BWP (“the tci-PresentInDCI parameter is included in the RRC configuration of the CORESET which is associated with a BWP. Thus, supporting switching DCI to schedule a grant in the target BWP requires defining additional rules on how to interpret the missing fields in the current or target BWP”: Section 2.1).  

Regarding claim 6, t the combination of INTERDIGITAL, TAKEDA teaches claim 1 as shown above. Furthermore, INTERDIGITAL teaches, he combination of INTERDIGITAL and TAKEDA teaches claim 1 as shown above. Furthermore, INTERDIGITAL teaches, further comprising: after the UE decodes successfully the DCI, the UE does not truncate or pad zero-bits to the TCI field in the DCI based on the parameter of one or more CORESETs in the second DL BWP or based on configuration of the second DL BWP (zero-pad based on new BWP only: Option 3b: Section 1).  

Regarding claim 8, the combination of INTERDIGITAL, TAKEDA teaches claim 1 as shown above. Furthermore, INTERDIGITAL teaches, wherein the UE truncates a field means that the UE only uses partial bits of the field in the DCI after the UE decodes successfully the DCI (Option 3b: “Truncate too large bitfields to match the new BWP” [NOTE: partial bits]: section 1).  

Regarding claim 9, the combination of INTERDIGITAL, TAKEDA teaches claim 1 as shown above. Furthermore, INTERDIGITAL teaches, wherein the UE pads zero-bits to a field means that the UE prepends one or more zero-bits to the field in the DCI after the UE decodes successfully the DCI (Option 3b: “Truncate too large bitfields to match the new BWP” [NOTE: partial bits, fill with zero]: section 1).  

Regarding claim 10, the combination of INTERDIGITAL, TAKEDA teaches claim 1 as shown above. Furthermore, INTERDIGITAL teaches, wherein a field size of the at least one field is determined based on configuration of the first DL BWP before the UE decodes successfully the DCI (“Sizes of all DCI bitfields in DCI formats 0-1 and 1-1 in USS determined by current BWP”: section 1).  

Regarding claim 11, the combination of INTERDIGITAL, TAKEDA teaches claim 1 as shown above. Furthermore, INTERDIGITAL teaches, wherein a field size of the at least one field determined based on configuration of the first DL BWP is different from a field size of the at least one field determined based on configuration of the second DL BWP (“Sizes of all DCI bitfields in DCI formats 0-1 and 1-1 in USS determined by current BWP”: section 1).  

Regarding claim 12, the combination of INTERDIGITAL, TAKEDA teaches claim 1 as shown above. Furthermore, INTERDIGITAL teaches, further comprising: the UE pads zero-bits to the at least one field after the UE decodes successfully the DCI if a field size of the at least one field determined based on configuration of the second DL BWP is larger than a field size of the at least one field determined based on configuration of the first DL BWP; and the UE truncates the at least one field after the UE decodes successfully the DCI if a field size of the at least one field determined based on configuration of the second DL BWP is smaller than a field size of the at least one field determined based on configuration of the first DL BWP (“Option 3b : -Sizes of all DCI bitfields determined by current BWP. Data transmitted on the BWP indicated by the BWP index. If the BWP index activates another BWP, transform as follows: Zero-pad too small bitfields to match the new BWP; truncate too large bitfields to match the new BWP”: [section 1]).  

Regarding claim 21, the combination of INTERDIGITAL, TAKEDA teaches claim 1 as shown above. Furthermore, INTERDIGITAL teaches, further comprising: the UE does not truncate or pad zero-bits to the TCI field when a field size of the TCI field, based on the determination of whether the TCI field is present in the DCI after decoding the DCI successfully, is the same as or is not different than a field size of the TCI field, based on the determination of whether the TCI field is present in the DCI before decoding the DCI successfully (Option 3b: Sizes of all DCI bitfields determined by current BWP. Data transmitted on the BWP indicated by the BWP index. If the BWP index activates another BWP, transform as follows: Zero-pad too small bitfields to match the new BWP”: Section 1. Introduction).  

Regarding claim 24, the combination of INTERDIGITAL, TAKEDA teaches claim 1 as shown above. Furthermore, INTERDIGITAL teaches, teaches, further comprising: receiving the corresponding PDSCH based on a TCI state indicated by the TCI field in the DCI when the TCI field is determined to be present in the DCI, wherein the TCI state is configured and/or activated for receiving PDSCH transmitted in the second DL BWP 
    PNG
    media_image1.png
    295
    638
    media_image1.png
    Greyscale

 (Active BWP switching using PDSCH/PUSCH scheduling DCI: Section 2.2; also: Option 2b: “Sizes of all DCI bitfields determined by current BWP. Data transmitted on the BWP indicated by the BWP index”: section 2.1).  
 
Regarding claim 26, the combination of INTERDIGITAL, TAKEDA teaches claim, further comprising: 5US Application No.: 16/395,712 determining, after successfully decoding the DCI, whether the TCI field is present in the DCI or not based on the parameter of the scheduling CORESET in the first DL BWP regardless of the parameter of the plurality of CORESETs in the second DL BWP or configuration of the second DL BWP (“the tci-PresentInDCI parameter is included in the RRC configuration of the CORESET which is associated with a BWP. Thus, supporting switching DCI to schedule a grant in the target BWP requires defining additional rules on how to interpret the missing fields in the current or target BWP”: Section 2.1).    

Regarding claim 27, t the combination of INTERDIGITAL, TAKEDA teaches claim 1 as shown above. Furthermore, INTERDIGITAL teaches, further comprising: not truncating or padding zero-bits, after successfully decoding the DCI, to the TCI field in the DCI based on the parameter of the plurality of CORESETs in the second DL BWP or based on configuration of the second DL BWP (zero-pad based on new BWP only: Option 3b: Section 1).    

Regarding claim 28, the combination of INTERDIGITAL, TAKEDA teaches claim 23 as shown above. Furthermore, INTERDIGITAL teaches, further comprising: not truncating or padding zero-bits to the TCI field when a field size of the TCI field, based on determining whether the TCI field is present in the DCI after decoding the DCI successfully, is the same as or is not different than a field size of the TCI field, based on the determination of whether the TCI field is present in the DCI before decoding the DCI successfully  (Option 3b: Sizes of all DCI bitfields determined by current BWP. Data transmitted on the BWP indicated by the BWP index. If the BWP index activates another BWP, transform as follows: Zero-pad too small bitfields to match the new BWP”: Section 1. Introduction).    

Regarding claim 29, the combination of INTERDIGITAL, TAKEDA teaches claim 23 as shown above. Furthermore, INTERDIGITAL teaches, wherein a field size of the at least one field which is determined based on configuration of the first DL BWP before the UE decodes successfully the DCI, or a field size of the at least one field which is determined based on configuration of the first DL BWP is different from a field size of the at least one field which is determined based on configuration of the second DL BWP (“Sizes of all DCI bitfields in DCI formats 0-1 and 1-1 in USS determined by current BWP”: [section 1];Sizes of all DCI bitfields in DCI formats 0-1 and 1-1 in USS determined by current BWP”: [section 1]).

Claims 4, 13, 25 are rejected under 35 U.S.C. 103 as being unpatentable over INTERDIGITAL, TAKEDA in view of ZHANG et al. (US 20210084623 A1; hereinafter as “ZHANG”, which has foreign application priority, February 26, 2018).

Regarding claims 4, 25, InterDigital in view of TAKEDA, do not explicitly disclose:
 further comprising: the UE receives the corresponding PDSCH via antenna port quasi co-location information derived from the reference signal in the RS (Reference Symbol) set with respect to the QCL (Quasi Co-Location) type parameter(s) given by the TCI state.

ZHANG, in the same field of endeavor, discloses: the UE receives the corresponding PDSCH via antenna port quasi co-location information derived from the reference signal in the RS (Reference Symbol) set with respect to the QCL (Quasi Co-Location) type parameter(s) given by the TCI state ( the Spatial Rx parameter of the DMRS of the PDSCH is acquired according to the configuration of the Spatial Rx parameter of the CORESET having the minimum CORESET ID in the closest slot), and other QCL parameter information of the DMRS of the PDSCH is obtained according to the TCI field in the DCI : [0112], [0114], [0224]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHANG to the system of InterDigital in view of TAKEDA in order to provide base station and the terminal need enough information to agree on the behavior to guarantee the effectiveness of communication (ZHANG, [0006]).   

Regarding claim 13, InterDigital in view of TAKEDA does not explicitly disclose:, wherein the at least one field is frequency domain resource assignment field, and the UE receives the corresponding PDSCH on frequency domain resources, which is indicated by a frequency domain resource assignment field value with zero- bits padding or truncation performed based on configuration of the second DL BWP.  

ZHANG, in the same field of endeavor, discloses: wherein the at least one field is frequency domain resource assignment field, and the UE receives the corresponding PDSCH on frequency domain resources, which is indicated by a frequency domain resource assignment field value with zero- bits padding or truncation performed based on configuration of the second DL BWP ( [0079], Table 1).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHANG to the system of InterDigital in view of TAKEDA order to provide base station and the terminal need enough information to agree on the behavior to guarantee the effectiveness of communication (ZHANG, [0006]).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and man3age patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patokents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411        

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411